 


110 HR 3240 RH: To enhance availability of critical energy information.
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 195
110th CONGRESS 1st Session 
H. R. 3240
[Report No. 110–308] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2007 
Mr. Boucher (for himself and Mr. Dingell) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 

August 3, 2007
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To enhance availability of critical energy information. 
 
 
1.FindingsThe Congress finds that— 
(1)the Energy Information Administration’s data is critical not merely for analysis of the role of energy in our economy and environment, but for the effective functioning of domestic and international energy markets; 
(2)Federal and State policymakers rely on the Energy Information Administration to collect and report State level energy information needed for energy policymaking, compliance with Federal and State mandates, and for purposes of emergency energy preparedness and response; 
(3)as policymakers consider and implement policies to cut greenhouse gas emissions, accurate, timely, and comparable State energy information becomes even more important; 
(4)new and expanded sources of information about energy demand and supply have become available and need to be incorporated in the Energy Information Administration’s data and analysis functions; 
(5)the Energy Information Administration needs to maintain and enhance its ability to collect, process, and analyze data while confronting broader demands for information in greater detail; and 
(6)budget and personnel constraints have forced the Energy Information Administration to curtail surveys relied upon by energy and financial markets and could further defer important improvements in the scope and quality of resulting information. 
2.Assessment of resources 
(a)5-year planThe Administrator of the Energy Information Administration shall establish a 5-year plan to enhance the quality and scope of the data collection necessary to ensure the scope, accuracy, and timeliness of the information needed for efficient functioning of energy markets and related financial operations. Particular attention shall be paid to restoring data series terminated because of budget constraints, data on demand response, timely data series of State-level information, improvements in the area of oil and gas data, and the ability to provide data mandated by Congress promptly and completely. 
(b)Submittal to CongressThe Administrator shall submit this plan to Congress detailing improvements needed to enhance the Energy Information Administration’s ability to collect and process energy information in a manner consistent with the needs of energy markets. 
(c)GuidelinesThe Administrator shall— 
(1)establish guidelines to ensure the quality, comparability, and scope of State energy data, including data on energy production and consumption by product and sector and renewable and alternative sources, required to provide a comprehensive, accurate energy profile at the State level; 
(2)share company-level data collected at the State level with the State involved, provided the State has agreed to reasonable guidelines for its use adopted by the Administrator; 
(3)assess any existing gaps in data obtained by and compiled by the Energy Information Administration; and 
(4)evaluate the most cost effective ways to address any data quality and quantity issues in conjunction with State officials. The Energy Information Administration shall consult with State officials and the Federal Energy Regulatory Commission on a regular basis in establishing these guidelines and scope of State level data, as well as in exploring ways to address data needs and serve data uses.
(d)Assessment of State data needsThe Administrator shall provide an assessment of these State-level data needs to the Congress not later than 1 year after the date of enactment of this Act, detailing a plan to address the needs identified. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Administrator for carrying out this section, in addition to any other authorizations— 
(1)$10,000,000 for fiscal year 2008; 
(2)$10,000,000 for fiscal year 2009; 
(3)$10,000,000 for fiscal year 2010; 
(4)$15,000,000 for fiscal year 2011; 
(5)$20,000,000 for fiscal year 2012; and 
(6)such sums as are necessary for subsequent fiscal years. 
 

August 3, 2007
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
